DETAILED ACTION
                                                        Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.    Claims 1 -8 are drawn to a storage system, wherein a plurality of storage nodes are configured to receive data objects; and executable by the at least one processor to communicate with the plurality of storage nodes for reading and writing data objects;  the at least one processor to identify a user credential for reading an identified data object requested in an object storage operation, the user credential having a user type, the user type selected from an owner user type and a replication user type; and selectively executable by the at least one processer based on the user type to encrypt the identified data object while reading the identified data object from at least one of the plurality of storage nodes responsive to the user type being the replication user type, wherein the controller node is further executable to read the identified data object to execute the object storage operation.

Classified in G06F 16/27; G06F 11/2094.

II.    Claims 9-19 and 20 are drawn to a method and a system for initiating an object storage operation for reading and writing an identified data object; reading the identified data object from a first storage node; encrypting read operations to create an encrypted data object corresponding to the identified data object when reading the identified data object from the first storage node; moving the encrypted data object from the first storage node to a second storage node; decrypting write operations from the encrypted data object when writing the identified data object to the second storage node; and writing the identified data object to the second storage node.

Classified in G06F 21/602; G06F 21/6209.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related to improve secured replication of data objects to prevent unauthorized access to user data. However, Invention II recites limitations drawn to features that are not found in invention II such as reading the identified data object from a first storage node; encrypting read operations to create an encrypted data object corresponding to the identified data object when reading the identified data object from the first storage node; moving the encrypted data object from the first storage node to a second storage node; decrypting write operations from the encrypted data object when writing the identified data object to the second storage node; and writing the identified data object to the second storage node.

The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed are not capable of use together. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 

The inventions require a divergent search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the 


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102,103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP §

821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.

The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 -272-2092.The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


Examiner, Art Unit 2431